There was no diversion of the trust fund. The main purpose of the enterprise being to finish a hall for public entertainments at East Concord, and a convenient public hall having been provided for the purpose, the fund has been appropriated as originally intended. The disposition of the fund was given to the executive committee, and the appropriation of the fund by that committee, acting with unanimity, as fairly appears, was sufficient authority to warrant payment by the bank, and the payment was a discharge. The action, on the facts stated, cannot be maintained.
Judgment for the defendants.
FOSTER, J., did not sit: the others concurred. *Page 278